Case 7:20-cv-00602-EKD Document1-1 Filed 10/08/20 Page 1of5 Pageid#: 4

«.

i VIRGINIA:

 

     

IN THE CIRCUIT COURT FOR THE COUNTY OF ROANOKE
"| MICHAELLA ANN BAILEY, (+)
| )
: Plaintiff, )
3 )
Wp . )
: )
- LOWE’S HOME CENTERS, INC., ) CASE NO. CL20-000 702—-
SERVE: Corporation Service Company _) _
100 Shockoe Slip Fl 2 y
Richmond, VA 23219 )
: : )
and )
| )
Crowe's HOME CENTERS, LLC. ) _ VALI 7" CASE P PSARERS
SERVE: Corporation Service Company  ) Rete 2 poh one
7 100 Shockoe Slip Fl 2 ) i : BNE EY eat ae
: Richmond, VA 23219 | ANT. ? Sela og LA *
” Defendants, )
. )
: COMPLAINT

COMES NOW Plaintiff, Michaella Ann Bailey, by Counsel, and states her complaint
against Defendants Lowe’s Home Centers, Inc. and Lowe’s Home Centers, LLC on the grounds
and asking for a judgment and damages in the amount, set forth below: |

PARTIES

1. Plaintiff is a citizen of the Commonwealth of Virginia, residing in Roanoke County,

AR WEE

DATE: 04/09/2020 S08: 47:07
TESTE:

Virginia.

ona CLER
7 a

Case 7:20-cv-00602-EKD Document1-1 Filed 10/08/20 Page 2of5 Pageid#: 5

Defendant, Lowe’s Home Centers, Inc. (“LHCr) is a North Carolina stock
eepeeacee, previously registered in Virginia through the VA State Corporation
Coriamission §.S.C.. Entity ID¥ F0250995.

Defendant, Lowe’s Home Centers, LLC. (“LHCL”) is a North Carolina limited
liability company, active and in good standing and authorized to transact business
in Virginia whose VA State Corporation Commission S.S.C., Entity ID# is
T0553810.

JURISDICTION AND VENUE
This Court has personal jurisdiction over the parties pursuant to Virginia Code §
8.01-328.1(A)(1).
Venne is proper in this Court pursuant to Virginia Code § 8.01.261(1)(a)(1).

STATEMENT OF FACTS .

On or about April 14, 2018, Plaintiff visited Defendants’ Store #0664, located at
4224 Valley Avenue, Roanoke, VA 24018 located in the County of Roanoke, as
an invitee.
While conducting the business contemplated as an invitee of a Defendants, and
in an area that the Plaintiff was authorized to be, the Plaintiff was struck by an
unmanned moving flower transportation cart.
This cart pinned Plaintiff's leg between the curb and the cart causing the Plaintiff
to fall to the ground with the cart falling on top of her.
There were no signs or other warnings in the area to warn or provide the Plaintiff

notice of the hazard.
:, Case 7:20-cv-00602-EKD Documenti1-1 Filed 10/08/20 Page 3o0f5 Pageid#: 6

10.

11.

12.

13:

14.

15.

16.

DUTY

 

Defendants owed Plaintiff, as an invitee, the duty to exercise ordinary care to

havesits nremises in a reasonably Saft condition at the laces that tiv FVaintift bed
aright to be.
Defendants owed Plaintiff, as an invitee, the duty to give an effective and timely
warning of the existence of the hazardous condition on the premises which was,
or in the exercise of reasonable care should have been known to the Defendant
and was unknown to the Plaintiff. |

| | BREA
The unsecured and unmanned flower cart created a dangerous and unsafe
condition at the time of the Plaintiff's visit and in an area the Plaintiff had a right
to be.
The hazardous condition of the premises was known, or reasonably should have
been known to the Defendants.

The Defendants failed to correct or warn Plaintiff of the hazardous condition

qe hazardous condition of the Defendants’ = was the proximate, direct,

and actual cause of the Plaintiff's i injuries. |

INJURY
As a direct and proximate result of the Defendants’ negligence, Plaintiff sustained
serious and permanent injuries, has been prevented from transacting her business,
and has suffered and will continue to suffer great pain of body.and mind; has
sustained permanent disability and deformity; has incurred and will incur future

hospital, doctors’, and related bills in an effort to address said injuries.
J Case 7:20-cv-00602-EKD Document 1-1 Filed 10/08/20 Page 4o0f5 Pageid#: 7

\

i

WHEREFORE, the Plaintiff, Michaella Ann Bailey, demands judgement against
| Defendants, jointly and severally, in the sum of Seven Hundred Fifty Thousand Dela
($750,000.00), along with prejudgment interest and her costs expended in thts action, all' with

) interest as allowed by law.
A JURY TRIAL IS DEMANDED.
Respectfully submitted,
MICHAELLA A. BAILEY !
' By Counsel 3
I -}- -

 

David W. Steidle, Esq. (VSB# 65988) |
Christian A. Persiriger, Esq. (VSB# 92460)
Steidle Law Firm, P.C.

333 Church Avenue SW
Roanoke, VA 24016
Telephone: (540) 397-3742
Facsimile: (540) 342-4801
Case 7:20-cv-00602-EKD Document1-1 Filed 10/08/20 Page5of5 Pageid#: 8

# , v

 

 

 

 

COVER SHEET FOR FILING CIVIL ACTIONS Case No.

COMMONWEALTH OF VIRGINIA (CLERK'S OFFICE USE ONLY)
Roanoke County Circuit Court
| Michaella Ann Bailey vJIn re: Lowe's Home Centers, Inc.
: PLAINTIFF(S) DEFENDANT(S)

Lowe's Home Centers, LLC

 

I, the undersigned [ -] plaintiff [ |] defendant [>] attorney for [x] plaintiff [ ] defendant hereby notify the Clerk of Court that I am filing
the following civil action. (Place indicate by checking hox that most closely identifies the claim being asserted or relief sought.)

GENERAL CIVIL
Subsequent Actions
{ ] Claim Impleading Third Party Defendant
[;] Monetary Damages
[i ] No Monetary Damages
{ ] Counterclaim
[|] Monetary Damages
[; ] No Monetary Damages
[ ] Gross Claim
[ ] Interpleader
[ ] Reinstatement (other than divorce or
driving privileges)
{ ] Removal of Case to Federal Court
Business & Contract
[ ] Attachment
{] Confessed Judgment
{] Contract Action
{ ] Contract Specific Performance
[ ] Detinue fe ths
wes Garnishment a
PT ona
nexation
Condemnation
Ejectment
Encumber/Sell Real Estate
Enforce Vendor's Lien
t
Establish Boundaries
Landlord/Tenant
{ ] Unlawful Detainer
Mechanics Lien
Partition
Quiet Title
Termination of Mineral Rights

ee cm
os

hel es

Tort :

[ ] Asbestos Litigation

[ ] Compromise Settlement

[ ] Intentional Tort

[ ] Medical Malpractice

[ ] Motor Vehicle Tort

L | Product Liability 6
{ ] Wrongful Death

ba Other General Tort Liability

ADMINISTRATIVE LAW
[ ] Appeal/Judicial Review of Decision of

(select one)
[ ] ABC Board
[ ] Board of Zoning
[ ] Compensation Board
[ ] DMV License Suspension
{ ] Employee Grievance Decision
[ ] Employment Commission
[ ] Local Government
{ ] Marine Resources Commission
[ ] School Board
[ ] Voter Registration
[ ] Other Administrative Appeal *

DOMESTIC/FAMILY
[ ] Adoption
[ ] Adoption — Foreign
[ ] Adult Protection
{ ] Annulment
[ ] Annulment — Counterclaim/Responsive
Pleading
[ ] Child Abuse and Neglect — Unfounded
Complaint
[ ] Civil Contempt
[ ] Divorce (select one)
[ ] Complaint — Contested*
[ ] Complaint — Uncontested*
[ ] Counterclaim/Responsive Pleading
[ ] Reinstatement —
Custody/Visitation/Support/Equitable
Distribution
[ ] Separate Maintenance
[ ] Separate Maintenance Counterclaim

WRITS
[ ] Certiorari
[ ] Habeas Corpus
[ ] Mandamus
[ ] Prohibition
[ ] Quo Warranto

 

be] Damages in the amount of $750,000.00

 

DATE

David W. Steidle

PRINT NAME

333 Church Avenue S.W., Ronoke, VA 24016
ADDRESS/TELEPHONE NUMBER OF SIGNATOR

(540) 397-3742

david@steidlelaw.com
EMAIL ADDRESS OF SIGNATOR. {OPTIONAL

FORM CC-1416 (MASTER) PAGE ONE 07/16

PROBATE/WILLS AND TRUSTS
[ ] Accounting .
[ ] Aid and Guidance
[ ] Appointment (select one)
[ ] Guardian/Conservator
[ ] Standby Guardian/Conservator
[ ] Custodian/Successor Custodian (UTMA)
{ ] Trust (select one)
[ ] Impress/Declare/Create
{ ] Reformation
{ ] Will (select one)
[ ]-Construe
{ ] Contested

MISCELLANEOUS ‘

[ ] Amend Death Certificate

[ ] Appointment (select one)
{ ] Church Trustee
[ ] Conservator of Peace
[ ] Marriage Celebrant '

[ ] Approval of Transfer of Structured
Settlement

[ ] Bond Forfeiture Appeal’

[ ] Declaratory Judgment !

{ ] Declare Death '

[ ] Driving Privileges (selext one)
[ ] Reinstatement pursuant to § 46.2-427
[ ] Restoration — Habitual Offender or *

Offense

Expungement ;
Firearms Rights—Restoration ‘-” ms a
Forfeiture of Property or Money -
Freedom of Information

Judgment Lien-Bill to Enforce
Law Enforcement/Public Official Petition
Name Change
Referendum Elections}
Sever Order 1
Taxes (select one)
{ ].Correct Erroneous State/Local
[ ] Delinquent ‘
[ ] Vehicle Confiscation
[ ] Voting Rights — Restoration

[J
{J
[]
{]
EJ
(]
LS eeatoeay
{]
[]
{]
[]
[]
[J

 

 

Other (please specify)
are claimed. | ;
PLAINTIFF DEFENDANT FOR PLAINTIFF
C] C) —_ ba be

 

 

*“Contested” divorce means any of the following matters are in
dispute: grounds of divorce, spousal support and maintenance,
child custody and/or visitation, child support, property distribution
or debt allocation. An “Uncontested” divorce is filed on no fault
grounds and none of the above issues are in dispute.

 

 
